Exhibit 10.14

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into
this 25th day of April 2006, by and between Mission West Charleston, LLC, a
single member LLC owned by Mission West Properties, L.P., a Delaware limited
partnership (“Lessor”), and NetLogic Microsystems, Inc., a Delaware corporation
(“Lessee”).

RECITALS

A. Lessor and Lessee have made and entered into that certain lease agreement
dated May 3, 2004 as amended by that certain First Amendment dated December 9,
2004 (the “Lease”), respecting the real property located at 1875 Charleston Rd.,
Mountain View, California, 94043, and as more particularly described in the
Lease (the “Leased Premises”); and

B. Landlord and Lessee desire to enter into this Second Amendment to the Lease
to amend the square footage being rented, the base rent, the lease expiration
date and identify that certain improvements have been made to the Leased
Premises.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
conditions hereinafter set forth, Lessor and Lessee agree to amend the Lease as
follows:

1. Rent. The monthly rent installment table of the Lease is replaced with the
following as of April 1, 2006:

 

     Base Rent    Estimated CAC**    Total Rent

Apr 1, 2006-Jun 1, 2006

   $ 68,501    $ 8,887    $ 77,388

Jul 1, 2006-Jun 1, 2007

   $ 70,128    $ 8,887    $ 79,015

Jul 1, 2007-Jun 1, 2008

   $ 71,804    $ 8,887    $ 80,691

Jul 1, 2008-Jun 1, 2009

   $ 73,530    $ 8,887    $ 82,417

Jul 1, 2009-Jun 1, 2010

   $ 75,308    $ 8,887    $ 84,195

Jul 1, 2010-Jun 1, 2011

   $ 77,140    $ 8,887    $ 86,027

2. Lessee Improvements. Lessor and Lessee agree that the Lessee Improvements
required for Phase II have been completed as of the date of this Second
Amendment.

3. Premises: Lessee is now occupying 100% of the Premises and is entitled to
100% of the parking and the total square footage under the lease is 42,126 sq.
ft.

4. Lease Term: Lease expires on June 30, 2011.

5. Miscellaneous. Except as hereby modified and amended, all other terms,
provisions, covenants and conditions of the Lease shall remain unmodified and in
full force and effect. All capitalized terms not set forth herein shall have the
meaning set forth in the Lease.

Accepted and Agreed to:

 

Lessor

      Lessee    Print Name:   

Carl E. Berg

   Print Name:   

Donald Witmer

Signature:   

/s/ Carl E. Berg

   Signature:   

/s/ Donald Witmer

Title:   

Member & CEO

   Title:   

Chief Financial Officer